Proceeding pursuant to CPLR article 78 to review a determination of the Assistant Commissioner of the New York State Department of Environmental Conservation, dated April 4, 2005, which, after a hearing, found that the subject property is not exempt from freshwater wetlands regulations and denied the petitioners’ application for a freshwater wetlands permit.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed, with costs.
The determination of the Assistant Commissioner of the New York State Department of Environmental Conservation (hereinafter the Assistant Commissioner) that the subject property is not exempt from regulations concerning freshwater wetlands must be confirmed, as there is no evidence that the petitioners obtained final approval for their proposed project prior to the effective date of the Freshwater Wetlands Act (see Environmental Conservation Law § 24-1305 [a], [c]).
Moreover, the Assistant Commissioner’s determination denying the petitioners’ application for a freshwater wetlands permit must also be confirmed as it was supported by substantial evi*623dence (see Matter of Kroft v New York State Dept. of Envtl. Conservation, 7 AD3d 714 [2004]).
The petitioners’ remaining contentions are either unpreserved or without merit. Crane, J.E, Spolzino, Krausman and Goldstein, JJ., concur.